DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Drawings
The drawings are objected to because:
 the E.C.S. labeled 118 in fig. 11 should be relabeled to 1118 to be consistent with para. 88 of the specification and to differentiate from apertures 118;
the control logic labeled 1515 in fig. 15 should be relabeled to 1516 to be consistent with paras. 111 and 118.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 13 are objected to because of the following informalities:
The language “that is external to the electronic device” in claim 9 should be changed to “that is external to an electronic device” to maintain proper antecedent basis;
The language “the program instructions cause the computer system” in claim 13 should be changed to “the program instructions cause a computer system” in order to maintain proper antecedent basis.
The language “the environment control adapts a temperature in at least a portion of the environment that includes the biological lifeform” in claims 5, 12, 16, and 20 are notably close to claiming a human organism which would be a rejection under 35 U.S.C. 101 (see MPEP 2105). In order to avoid claiming a human organism the examiner suggests changing the language “at least a portion of the environment that includes the biological lifeform” to “at least a portion of the environment”. Alternatively, the language may be changed to say “a temperature in at least a portion of the environment that may include the biological lifeform”, “a temperature in at least a portion of the environment for the comfort of the biological lifeform”, or another alteration which clearly refrains from claiming the biological lifeform. For examination purposes, the language “at least a portion of the environment that includes the biological lifeform” is being interpreted to mean “at least a portion of the environment”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 16 all include the language “the environment control adapts a temperature in at least a portion of the environment that includes the biological lifeform” which is an explicit method step while claims 5, 12, and 16 are apparatus/device. The indicated language is indefinite as it is unknown whether the claim is infringed upon by an apparatus capable of the claimed function or a method of the claimed function. For examination purposes, the language “the environment control adapts a temperature” is being interpreted to mean “the environment control is configured to adapt a temperature”. Claims 5, 12, and 16 are also subject to a claim objection as discussed in the Claim Objections section above.
Claim 6 is rejected for being dependent of rejected claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0134116 (referred to as Chen).
Regarding claim 1, Chen discloses an electronic device (system 100 in the form of a device as disclosed by para. 30), comprising: one or more sensors (sensors 104, additional sensors 408, and communications component 112. Para. 33 discloses communications component 112 being used to gather information from various devices in a network); an integrated circuit (components 102, 106, 108, 110, 112, and 116. See fig. 3 and para. 32), coupled to the one or more sensors (see at least fig. 3), configured to: acquire, using the one or more sensors, a measurement (facial expression information as disclosed by para. 38) within an environment (vehicle interior 400. See fig. 4 and para. 39) that is external to the electronic device (para. 38 discloses measurements being taken from locations external to system 100 like the face of vehicle occupants and windows), wherein the measurement comprises a non-contact measurement (para. 38 discloses sensors 104 being cameras collecting images which are non-contact measurement) associated with a window (window para. 38 discloses images being collected from outside the vehicle used to determine if a window if fogged) or one or more biological lifeforms (image of occupant’s facial expression as disclosed by para. 38 and at least fig. 7) in the environment (see para. 3); determine an environmental condition (para. 38 discloses determining at least the conditions of a state of an occupant and/or the fogginess of the window using the images from sensors 104) based at least in part on the measurement (see para. 38); and automatically modify an environmental control (at least figs. 5 and 7-8, and para. 38 disclose the information gathered by the sensors 104 being used to automatically adjust the vehicle environment via comfort controller component 120) associated with the environment (see at least figs. 5 and 7-8, and para. 38) based at least in part on the environmental condition (see at least figs. 5 and 7-8, and para. 38).
Regarding claim 2, Chen discloses the invention of claim 1 and Chen further discloses wherein the one or more sensors comprises: a transmitter (transmitting device of communications component 112. See para. 33) configured to transmit wireless signals (para. 33 discloses communications component 112 being used in a wireless network) and a receiver (receiving device of communications component 112. See para. 33) configured to receive wireless-return signals (para. 33 discloses communications component 112 being used in a wireless network); or an image sensor (cameras 404. See paras. 38-39).
Regarding claim 4, Chen discloses the invention of claim 1 and Chen further discloses wherein the environmental condition comprises presence of condensed water vapor (fog as disclosed in para. 38) on a second surface of the window (para. 38 discloses fog being disposed on at least one surface the window), and the environmental control activates air conditioning (see para. 38) and directs airflow onto the second surface or activates one or more of: a defogging circuit (para. 33 discloses comfort controller component 120 regulating a defogger. Para 38 discloses defogging a window), a state of air conditioning (para. 33 discloses comfort controller component 120 regulating an air conditioner), a fan setting, or a fan direction (para. 34 discloses comfort controller 120 being capable of controlling the force of a fan blowing).
Regarding claim 5, Chen discloses the invention of claim 1 and Chen further discloses wherein the environmental condition comprises perception of temperature (para. 38 discloses the state of the occupant being a state of at least being hot or cold) in the environment (since the occupant is in the environment the perceived temperature includes at least the temperature of the environment) by a biological lifeform in the environment (the occupant. See para. 38), and the environment control is configured to adapt a temperature (para. 38 discloses controller component 120 altering the vehicle environment in response to detecting the occupant state. Para. 39 discloses component 120 changing the temperature of the vehicle environment) in at least a portion of the environment (at least one zone of the vehicle. See para. 39). Claim 5 is being interpreted differently to the claimed language as discussed in the Claim Rejections and Claim Objections sections above.
Regarding claim 6, Chen discloses the invention of claim 5 and Chen further discloses wherein the integrated circuit is configured to determine the perception (para. 38 discloses the state of the occupant being determined by the comfort model component) based at least in part on: a behavior of the biological lifeform (occupant's facial expression. See para. 38), or an inferred emotional state of the biological lifeform (para. 38 discloses determining at least the states of alert, sad, and happy).
Regarding claim 7, Chen discloses the invention of claim 1 and Chen further discloses wherein the environmental condition comprises different perceptions of temperature in the environment (at least para. 24 discloses the system 100 being capable of determining the preferences of multiple occupants) by a first biological lifeform (one of the vehicle occupants. See para. 39) and a second biological lifeform (another of the vehicle occupants. See para. 39) in the environment (para. 39 discloses the occupants being within the vehicle interior), the environment control adapts a first temperature (para. 39 discloses controller component 120 altering the temperature of a first zone separately from that of other zones) in a first portion of the environment (a first zone as disclosed by para. 39) that include the first biological lifeform (see para. 39) and adapts a second temperature (para. 39 discloses controller component 120 altering the temperature of at least a second zone separately from that of other zones) in a second portion of the environment (a second zone as disclosed by para. 39) that include the second biological lifeform (see para. 39), and the first temperature is different from the second temperature (para. 39 discloses controller component 120 being capable of providing temperatures in two different zones with two different values).
Regarding claim 8, Chen discloses the invention of claim 7 and Chen further discloses wherein adapting a given temperature comprises changing one or more of: a thermostat setting (para. 39 discloses the environmental condition of a zone being changed by at least the zone temperature), a fan setting (para. 39 discloses the environmental condition of a zone being changed by at least the blower intensity), a state of a seat heater (para. 33 discloses controller component being capable of affecting the temperature via at least a heater), a state of seat cooling (para. 39 discloses the environmental condition of a zone being changed by at least the seat temperature), or a state of air conditioning (para. 33 discloses controller component being capable of affecting the temperature via at least an air conditioner).
Regarding claim 9, Chen discloses a vehicle (vehicle as disclosed in at least para. 4), comprising: one or more sensors (sensors 104, additional sensors 408, and communications component 112. Para. 33 discloses communications component 112 being used to gather information from various devices in a network); an integrated circuit (components 102, 106, 108, 110, 112, and 116. See fig. 3 and para. 32), coupled to the one or more sensors (see at least fig. 3), configured to: acquire, using the one or more sensors, a measurement (facial expression information as disclosed by para. 38) within an environment (vehicle interior 400. See fig. 4 and para. 39) that is external to the electronic device (para. 38 discloses measurements being taken from locations external to system 100 like the face of vehicle occupants and windows), wherein the measurement comprises a non-contact measurement (para. 38 discloses sensors 104 being cameras collecting images which are non-contact measurement) associated with a window (window para. 38 discloses images being collected from outside the vehicle used to determine if a window if fogged) or one or more biological lifeforms (image of occupant’s facial expression as disclosed by para. 38 and at least fig. 7) in the environment (see para. 3); determine an environmental condition (para. 38 discloses determining at least the conditions of a state of an occupant and/or the fogginess of the window using the images from sensors 104) based at least in part on the measurement (see para. 38); and automatically modify an environmental control (at least figs. 5 and 7-8, and para. 38 disclose the information gathered by the sensors 104 being used to automatically adjust the vehicle environment via comfort controller component 120) associated with the environment (see at least figs. 5 and 7-8, and para. 38) based at least in part on the environmental condition (see at least figs. 5 and 7-8, and para. 38).
Regarding claim 11, Chen discloses the invention of claim 9 and Chen further discloses wherein the environmental condition comprises presence of condensed water vapor (fog as disclosed in para. 38) on a second surface of the window (para. 38 discloses fog being disposed on at least one surface the window), and the environmental control activates air conditioning (see para. 38) and directs airflow onto the second surface or activates one or more of: a defogging circuit (para. 33 discloses comfort controller component 120 regulating a defogger. Para 38 discloses defogging a window), a state of air conditioning (para. 33 discloses comfort controller component 120 regulating an air conditioner), a fan setting, or a fan direction (para. 34 discloses comfort controller 120 being capable of controlling the force of a fan blowing).
Regarding claim 12, Chen discloses the invention of claim 9 and Chen further discloses wherein the environmental condition comprises perception of temperature (para. 38 discloses the state of the occupant being a state of at least being hot or cold) in the environment (since the occupant is in the environment the perceived temperature includes at least the temperature of the environment) by a biological lifeform in the environment (the occupant. See para. 38), and the environment control is configured to adapt a temperature (para. 38 discloses controller component 120 altering the vehicle environment in response to detecting the occupant state. Para. 39 discloses component 120 changing the temperature of the vehicle environment) in at least a portion of the environment (at least one zone of the vehicle. See para. 39). Claim 12 is being interpreted differently to the claimed language as discussed in the Claim Rejections and Claim Objections sections above.
Regarding claim 13, Chen discloses a non-transitory computer-readable storage medium (computer readable storage medium as disclosed in para. 59) for use in conjunction with an electronic device (system 100 in the form of a device as disclosed by para. 30. Para. 59 and fig. 3 disclose the storage medium being used alongside system 100), the computer-readable storage medium storing program instructions (see para. 59), wherein, when executed by the computer system (see para. 59), the program instructions cause the computer system (see para. processor 108 or computer as disclosed in fig. 1 and para. 61) to perform one or more operations (see para. 61) comprising: acquiring, using one or more sensors (sensors 104, additional sensors 408, and communications component 112. Para. 33 discloses communications component 112 being used to gather information from various devices in a network), a measurement (facial expression information as disclosed by para. 38) within an environment (vehicle interior 400. See fig. 4 and para. 39) that is external to the electronic device (para. 38 discloses measurements being taken from locations external to system 100 like the face of vehicle occupants and windows), wherein the measurement comprises a non-contact measurement (para. 38 discloses sensors 104 being cameras collecting images which are non-contact measurement) associated with a window (window para. 38 discloses images being collected from outside the vehicle used to determine if a window if fogged) or one or more biological lifeforms (image of occupant’s facial expression as disclosed by para. 38 and at least fig. 7) in the environment (see para. 3); determining an environmental condition (para. 38 discloses determining at least the conditions of a state of an occupant and/or the fogginess of the window using the images from sensors 104) based at least in part on the measurement (see para. 38); and automatically modifying an environmental control (at least figs. 5 and 7-8, and para. 38 disclose the information gathered by the sensors 104 being used to automatically adjust the vehicle environment via comfort controller component 120) associated with the environment (see at least figs. 5 and 7-8, and para. 38) based at least in part on the environmental condition (see at least figs. 5 and 7-8, and para. 38). 
Regarding claim 15, Chen discloses the invention of claim 13 and Chen further discloses wherein the environmental condition comprises presence of condensed water vapor (fog as disclosed in para. 38) on a second surface of the window (para. 38 discloses fog being disposed on at least one surface the window), and the environmental control activates air conditioning (see para. 38) and directs airflow onto the second surface or activates one or more of: a defogging circuit (para. 33 discloses comfort controller component 120 regulating a defogger. Para 38 discloses defogging a window), a state of air conditioning (para. 33 discloses comfort controller component 120 regulating an air conditioner), a fan setting (para. 34 discloses comfort controller 120 being capable of controlling the force of a fan blowing), or a fan direction.
Regarding claim 16, Chen discloses the invention of claim 13 and Chen further discloses wherein the environmental condition comprises perception of temperature (para. 38 discloses the state of the occupant being a state of at least being hot or cold) in the environment (since the occupant is in the environment the perceived temperature includes at least the temperature of the environment) by a biological lifeform in the environment (the occupant. See para. 38), and the environment control is configured to adapt a temperature (para. 38 discloses controller component 120 altering the vehicle environment in response to detecting the occupant state. Para. 39 discloses component 120 changing the temperature of the vehicle environment) in at least a portion of the environment (at least one zone of the vehicle. See para. 39). Claim 16 is being interpreted differently to the claimed language as discussed in the Claim Rejections and Claim Objections sections above.
Regarding claim 17, Chen discloses a method for automatically modifying an environmental control (method as disclosed in at least figs. 7-8), comprising: by an electronic device (system 100 in the form of a device as disclosed by para. 30. Para. 59 and fig. 3 disclose the storage medium being used alongside system 100): acquiring, using one or more sensors (sensors 104, additional sensors 408, and communications component 112. Para. 33 discloses communications component 112 being used to gather information from various devices in a network), a measurement (facial expression information as disclosed by para. 38) within an environment (vehicle interior 400. See fig. 4 and para. 39) that is external to the electronic device (para. 38 discloses measurements being taken from locations external to system 100 like the face of vehicle occupants and windows), wherein the measurement comprises a non-contact measurement (para. 38 discloses sensors 104 being cameras collecting images which are non-contact measurement) associated with a window (window para. 38 discloses images being collected from outside the vehicle used to determine if a window if fogged) or one or more biological lifeforms (image of occupant’s facial expression as disclosed by para. 38 and at least fig. 7) in the environment (see para. 3); determining an environmental condition (para. 38 discloses determining at least the conditions of a state of an occupant and/or the fogginess of the window using the images from sensors 104) based at least in part on the measurement (see para. 38); and automatically modifying the environmental control (at least figs. 5 and 7-8, and para. 38 disclose the information gathered by the sensors 104 being used to automatically adjust the vehicle environment via comfort controller component 120) associated with the environment (see at least figs. 5 and 7-8, and para. 38) based at least in part on the environmental condition (see at least figs. 5 and 7-8, and para. 38).
Regarding claim 19, Chen discloses the invention of claim 17 and Chen further discloses wherein the environmental condition comprises presence of condensed water vapor (fog as disclosed in para. 38) on a second surface of the window (para. 38 discloses fog being disposed on at least one surface the window), and the environmental control activates air conditioning (see para. 38) and directs airflow onto the second surface or activates one or more of: a defogging circuit (para. 33 discloses comfort controller component 120 regulating a defogger. Para 38 discloses defogging a window), a state of air conditioning (para. 33 discloses comfort controller component 120 regulating an air conditioner), a fan setting (para. 34 discloses comfort controller 120 being capable of controlling the force of a fan blowing), or a fan direction.
Regarding claim 20, Chen discloses the invention of claim 17 and Chen further discloses wherein the environmental condition comprises perception of temperature (para. 38 discloses the state of the occupant being a state of at least being hot or cold) in the environment (since the occupant is in the environment the perceived temperature includes at least the temperature of the environment) by a biological lifeform in the environment (the occupant. See para. 38), and the environment control adapts a temperature (para. 38 discloses controller component 120 altering the vehicle environment in response to detecting the occupant state. Para. 39 discloses component 120 changing the temperature of the vehicle environment) in at least a portion of the environment (at least one zone of the vehicle. See para. 39) that includes the biological lifeform (para. 39 discloses the at least one zone including an occupant). Claim 20 is being interpreted differently to the claimed language as discussed in the Claim Objections sections above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 9, 13, and 17 above, and further in view of US 2018/0339572 (referred to as Kumar).
Regarding claim 3, Chen discloses the invention of claim 1 and Chen further discloses wherein the environmental condition comprises presence of ice (para. 39 discloses additional sensors 408 detecting the presence of ice) and the environmental control activates de-icing (para. 33 discloses comfort controller component 120 regulating a de-icer).
Chen does not explicitly disclose a configuration of the environmental control system detects the presence of ice on a first surface of the window, and wherein the de-icing act on the first surface of the window.
However, Kumar does disclose an environmental control system (sensor/monitoring device 32) detecting the presence of ice on a first surface of the window (para. 30 and fig. 3 disclose sensor/monitoring device 32 detecting ice on a window and using an air conditioner to de-ice a window), and wherein de-icing acts on the first surface of the window (paras. 30-31 disclose at least one of multiple surfaces of windows being de-iced).
Chen and Kumar are considered analogous to the claimed invention because they both are in the field of ventilation control systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the environmental control system of Chen to include the de-icing system of Kumar in order to quickly and effectively clear fog and ice on the vehicle windows.
Regarding claim 10, Chen discloses the invention of claim 9 and Chen further discloses wherein the environmental condition comprises presence of ice (para. 39 discloses additional sensors 408 detecting the presence of ice) and the environmental control activates de-icing (para. 33 discloses comfort controller component 120 regulating a de-icer).
Chen does not explicitly disclose a configuration of the environmental control system detects the presence of ice on a first surface of the window, and wherein the de-icing act on the first surface of the window.
However, Kumar does disclose an environmental control system (sensor/monitoring device 32) detecting the presence of ice on a first surface of the window (para. 30 and fig. 3 disclose sensor/monitoring device 32 detecting ice on a window and using an air conditioner to de-ice a window), and wherein de-icing acts on the first surface of the window (paras. 30-31 disclose at least one of multiple surfaces of windows being de-iced).
Chen and Kumar are considered analogous to the claimed invention because they both are in the field of ventilation control systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the environmental control system of Chen to include the de-icing system of Kumar in order to quickly and effectively clear fog and ice on the vehicle windows.
Regarding claim 14, Chen discloses the invention of claim 13 and Chen further discloses wherein the environmental condition comprises presence of ice (para. 39 discloses additional sensors 408 detecting the presence of ice) and the environmental control activates de-icing (para. 33 discloses comfort controller component 120 regulating a de-icer).
Chen does not explicitly disclose a configuration of the environmental control system detects the presence of ice on a first surface of the window, and wherein the de-icing act on the first surface of the window.
However, Kumar does disclose an environmental control system (sensor/monitoring device 32) detecting the presence of ice on a first surface of the window (para. 30 and fig. 3 disclose sensor/monitoring device 32 detecting ice on a window and using an air conditioner to de-ice a window), and wherein de-icing acts on the first surface of the window (paras. 30-31 disclose at least one of multiple surfaces of windows being de-iced).
Chen and Kumar are considered analogous to the claimed invention because they both are in the field of ventilation control systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the environmental control system of Chen to include the de-icing system of Kumar in order to quickly and effectively clear fog and ice on the vehicle windows.
Regarding claim 18, Chen discloses the invention of claim 17 and Chen further discloses wherein the environmental condition comprises presence of ice (para. 39 discloses additional sensors 408 detecting the presence of ice) and the environmental control activates de-icing (para. 33 discloses comfort controller component 120 regulating a de-icer).
Chen does not explicitly disclose a configuration of the environmental control system detects the presence of ice on a first surface of the window, and wherein the de-icing act on the first surface of the window.
However, Kumar does disclose an environmental control system (sensor/monitoring device 32) detecting the presence of ice on a first surface of the window (para. 30 and fig. 3 disclose sensor/monitoring device 32 detecting ice on a window and using an air conditioner to de-ice a window), and wherein de-icing acts on the first surface of the window (paras. 30-31 disclose at least one of multiple surfaces of windows being de-iced).
Chen and Kumar are considered analogous to the claimed invention because they both are in the field of ventilation control systems. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the environmental control system of Chen to include the de-icing system of Kumar in order to quickly and effectively clear fog and ice on the vehicle windows.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below.
Prior art that generally discloses control systems for air condition systems in vehicles which sense the physiological/mental state of the passengers: US 2019/0084372 (Gallagher), US 20200062074 (MacNeille et al.), and US 2019/0275860 (Migneco).
Prior art that generally discloses control systems for air condition systems in vehicles which sense ice or fog on windows/windshields: US 7,337,622 (Wang et al.), US 2020/0346511 (Hasegawa), US 2019/0275942 (Shimizu et al.), and US 2014/0360215 (Inaba).
US 2019/0265868 (Penilla et al.) discloses a vehicle climate control system which produces microclimates for individual passengers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762